 



Exhibit 10.1
ADVANCE SALES RESTRUCTURING AGREEMENT
     This Advance Sales Restructuring Agreement (the “Agreement”) is entered
into as of April 23rd, 2007, by and between Golden Phoenix Minerals, Inc., a
Minnesota corporation (the “Company”) and William D. or Candida Schnack
(collectively “Schnack”). Both the Company and Schnack may sometimes be referred
to as a “Party” or collectively as the “Parties.”
     WHEREAS, the Company and Schnack entered into that certain “GOLDEN
PHOENIX/SCHNACK AGREEMENT for Advance On Sales Of Molybdenum Concentrates,”
executed by Schnack on May 6, 2005 and by the Company on May 10, 2005, as
amended from time to time (the Schnack Agreement”); and
     WHEREAS, in order to facilitate the Company’s efforts to raise equity
capital from institutional investors (the “Equity Financing”), the Company and
Schnack desire to restructure the Schnack Agreement, to be effective upon the
Closing of the Equity Financing, to provide for an early payment of $1 million,
paid two hundred fifty thousand dollars ($250,000) promptly after Closing and
seven hundred fifty thousand dollars ($750,000) within forty five days of
Closing, and the restructuring of the remaining amounts owed under the Schnack
Agreement into a Net Smelter Returns payment from the Company’s distributions
from the Ashdown Project LLC, the owner of the Ashdown Molybdenum Mine located
near Denio, Nevada; the exercise of Schnack’s warrants to purchase the Company’s
Common Stock issued to Schnack pursuant to the Schnack Agreement (the “Schnack
Warrants”), and the registration of the shares underlying the Schnack Warrants
with the Securities and Exchange Commission (“SEC”);
     NOW THEREFORE, in consideration for the mutual promises set forth in this
Agreement, and for other valuable consideration the receipt of which is hereby
acknowledged, the Parties agree, effective upon the Closing of the Equity
Financing, as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE 1
RESTRUCTURING OF AMOUNTS OWED UNDER THE SCHACK AGREEMENT
     1.1 Cash Payment Upon Close of Equity Financing. Promptly after the Closing
of the Equity Financing, the Company shall pay Schnack the sum of two hundred
fifty thousand dollars ($250,000.00) which shall be credited against the amounts
owed to Schnack under the Schnack Agreement. Within forty five (45) days of the
Closing of the Equity Financing, the Company shall pay Schnack the sum of seven
hundred fifty thousand dollars ($750,000) which shall be credited against the
amounts owed to Schnack under the Schnack Agreement. Failure of the Company to
pay the full amounts owed to Schnack under this Section 1.1 within the time
frames set forth herein shall constitute a default by the Company and, at
Schnack’s option, upon three (3) business days written notice of default, all
amounts due under this Section 1.1 together with the entire production payment
provided for in Section 1.2, less any amounts previously paid under Section 1.2,
shall accelerate and become immediately due and payable by the Company.
     1.2 Production Payment from the Ashdown Mine. The remaining amounts owed to
Schnack under the Schnack Agreement shall be paid from a production payment in
the amount of two million dollars ($2,000,000.00) paid exclusively from the
Company’s share of production of base and precious minerals produced from the
Ashdown Mine allocated to the Company pursuant to the Ashdown Project LLC. The
rate of payment shall be equal to a fifteen percent (15%) Net Smelter (Refinery)
Return on the entire production of precious and base minerals produced from the
Ashdown Mine. Until the production payment is paid by the Company in full, the
Company shall provide Schnack with monthly reports in writing reporting
production and sales of minerals, both precious and base, from the Ashdown Mine
and the calculation of the production payment to be paid by the Company. The
production payment shall be paid to Schnack monthly by the end of the month
following the month the production occurs. Schnack shall be entitled to a
default interest rate on any accrued unpaid production payment equal to fifteen
percent (15%) per annum simple interest. Notwithstanding anything else in this
Agreement to the contrary, the Company, or its assignee, has the option to
purchase the production payment provided for in this Section 1.2 for the
following amounts during the time periods set forth below:

2



--------------------------------------------------------------------------------



 



  1.2.1   On or prior to August 31, 2007. The Company, or its assignee, has the
option to purchase the production payment for one million three hundred thousand
dollars ($1,300.000.00), less any amounts already paid pursuant to this
Section 1.2, if written notice of the exercise of the option is given on or
before August 31, 2007, and the purchase price is paid within ten (10) business
days from the notice of exercise.     1.2.2   Between September 1, 2007 and
December 31, 2007. The Company, or its assignee, has the option to purchase the
production payment for one million five hundred thousand dollars
($1,500,000.00), less any amounts already paid pursuant to this Section 1.2, if
written notice of the exercise of the option is given between September 1, 2007,
and December 31, 2007, and the purchase price is paid within ten (10) business
days from the notice of exercise.     1.2.3   After December 31, 2007. The
Company, or its assignee, has the option to purchase the production payment for
two million dollars ($2,000,000.00), less any amounts already paid pursuant to
this Section 1.2, if written notice of the exercise of the option is given after
April1, 2008, and the purchase price is paid within ten (10) business days from
the notice of exercise.     1.2.4   Assignment of Option and Adjustment to
Production Payment. If, and only if, the Company assigns its option to purchase
the production payment provided for herein, then the following modifications to
the production payment shall be made automatically immediately prior to the
exercise of the option by the assignee:

  1.2.4.1   Adjustment to Size of Production Payment. The aggregate amount of
the production payment shall be equal to one hundred ten percent (110%) of the
amount of the exercise price of the option, but in no case shall it exceed two
million dollars ($2,000,000.00) less any amounts already paid pursuant to this
Section 1.2. The production payment shall be paid in an amount equal to a five
percent (5%) Net Smelter (Refinery) Returns instead of the fifteen

3



--------------------------------------------------------------------------------



 



      percent (15%) Net Smelter (Refinery) Returns provided for in Section 1.2
above and paid solely from the Company’s share of production distributed to the
Company pursuant to the Ashdown Project LLC.     1.2.4.2   Convertibility of the
Production Payment into Shares of Company Common Stock. So long as the
production payment remains outstanding, the production payment shall be
convertible into shares of the Company’s Common Stock at the option of the
holder of the production payment. The number of shares of the Company’s Common
Stock to be issued upon conversion of the production payment shall be calculated
by dividing the remaining amount of the production payment by a number derived
by multiplying the volume weighted average price (“VWAP”) of the Company’s
Common Stock for a period of ten (10) trading days prior to exercise of this
conversion right by 0.80, but in no case less than $0.30 per share. Unless
specifically agreed otherwise by the Company in a separate registration rights
agreement, shares issued upon the conversion of the production payment shall
constitute “restricted securities” as defined in SEC Rule 144 and will be
issued, and the conversion of the production payment will be conditioned by, an
exemption from the registration requirements of the Securities Act of 1933, as
amended. Conversion of the production payment shall also be conditioned upon an
increase in the authorized capital of the Company at a meeting of the Company’s
shareholders.

     1.3 Exercise and Registration of the Share of Common Stock Underlying the
Schnack Warrants. Schnack agrees to exercise all of the Schnack Warrants
purchasing an aggregate of one million one hundred ninety three thousand one
hundred seventy seven (1,193,177) shares of the Company’s Common Stock at an
exercise price of $0.14 per share. The Company agrees to pay Schnack the sum of
$167,044.78 pursuant to Section 1.2 of this Agreement as a payment of

4



--------------------------------------------------------------------------------



 



accrued unpaid payments due Schnack prior to the date of this Agreement and
Schnack agrees to pay this payment to the Company as the exercise price of the
Schnack Warrants. The Company shall use its reasonable best efforts to include
the shares purchased by Schnack upon the exercise of the Schnack Warrants on the
registration statement to be filed with the SEC in connection with the Equity
Financing within thirty (30) days from the Closing of the Equity Financing.
     1.4 Sale of Certain Mining Equipment. The Company shall use its
commercially reasonable efforts to sell the mining equipment described on
Exhibit “A” to this Agreement (the “Equipment”) and to apply one hundred percent
of the net proceeds from the sale of the Equipment to the amounts owed to
Schnack under this agreement in the following priority:

  1.4.1   Amounts Owed Under Section 1.1. First, the net proceeds from the sale
of the Equipment shall be applied to any amounts owed under Section 1.1 of this
Agreement;     1.4.2   Amounts Owed Under Section 1.2. Any net proceeds from the
sale of the Equipment remaining after the amount, if any, is allocated to the
amounts owed under Section 1.1 of this Agreement shall be applied to any amounts
owed under Section 1.2 of the Agreement;     1.4.3   Prepayment of Production
Payment. Any net proceeds from the sale of the Equipment remaining after the
amount, if any, is allocated to the amounts owed under Sections 1.1 and 1.2 of
this Agreement shall be paid to Schnack as a credit against the remaining amount
of the production payment that is not yet due and owing under the provisions of
Section 1.2.     1.4.4   Use of Proceeds as Option Payment. Notwithstanding
anything else to the contrary in this Section 1.4, after any amounts owed to
Schnack under Section 1.1 have been paid, the remaining net proceeds from the
sale of the Equipment may be used as part of the exercise price for the purchase
of the production payment provided for in Section 1.2.1and 1.2.4 inclusive.

     1.5 Amendment of the Schnack Agreement. This Agreement amends and
supersedes the terms and conditions of the Schnack Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS
     The following definitions shall apply to the terms and conditions of this
Agreement:
     2.1 Net Smelter Returns. Net Smelter Returns for all purposes of this
Agreement shall mean the amount actually received by the Ashdown Project LLC
from any sale of Ores and Minerals mined or otherwise recovered and removed from
the Ashdown Mine less, but only to the extent actually incurred and borne by the
Ashdown Project LLC:
     2.1.1 Sales, use, gross receipts, severance, and other taxes, if any,
payable with respect to severance, production, removal, sale or disposition of
Ores and Minerals, but excluding any taxes on net income;
     2.1.2 Brokerage fees and sales commissions, if any;
     2.1.3 Charges and costs, if any, for transportation from the mine or mill
to places where Ores and Minerals are smelted, refined, processed and/or sold;
and
     2.1.4 Charges, costs, including assaying and sampling costs, and all
penalties, if any, incurred upon smelting, refining, or processing Ores and
Minerals; in the event smelting, refining, or processing is carried out in
facilities owned or controlled by the Ashdown Joint Venture, charges, costs, and
penalties for such operations shall mean the amount the Ashdown Joint Venture
would have incurred if such operations were carried out at facilities not owned
or controlled by the Ashdown Joint Venture then offering comparable services for
comparable products on prevailing terms.
     2.2 Ores and Minerals. Ores and Minerals for all purposes of this Agreement
shall mean collectively Ores and Minerals as defined below:

6



--------------------------------------------------------------------------------



 



     2.2.1 Minerals. Minerals, whether singular or plural, shall mean any and
all mineral substances of any nature, metallic or non-metallic, including, but
not limited to, molybdenite. The term Minerals shall not include oil, gas, or
other liquid or gaseous hydrocarbon substances, or sand, gravel, aggregates or
building stone.
     2.2.2 Ores. Ores, whether singular or plural, shall mean all material which
in the sole discretion of the Ashdown Project LLC justifies either (i) mining,
extracting, or recovering from place in the Ashdown Mine and selling or
delivering to a processing plant for physical or chemical treatment, or
(ii) treating in place in the Ashdown Mine by chemical, solution, or other
methods; said term shall also include all mineral-bearing solutions, natural or
introduced, recovered by the Ashdown Project LLC from the Ashdown Mine and sold
or processed by the Ashdown Project LLC, and all mineral and non-mineral
components of all such material and solutions.
ARTICLE 3
MISCELLANEOUS PROVISIONS
     3.1. Successors and Assigns. Except as otherwise provided for in
Section 1.2 of this Agreement, this Agreement may not be assigned by a Party
hereto without the prior written consent of the Company or Schnack, as
applicable, provided, however, that a Party may assign its rights and delegate
its duties hereunder in whole or in part to an Affiliate of the Party without
the prior written consent of the Company or Purchaser, after notice duly given
by such Party to the other Party. The provisions of this Agreement shall inure
to the benefit of and be binding upon the respective permitted successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person or entity other than the Parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
     3.2. Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute

7



--------------------------------------------------------------------------------



 



one and the same instrument. This Agreement may also be executed via facsimile,
which shall be deemed an original.
     3.3. Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     3.4 Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

                  If to the Company:   Golden Phoenix Minerals, Inc.
 
          1675 East Prater Way, Suite 102
 
          Sparks, NV 89434
 
          Attention: David A. Caldwell
 
          Fax: 775-853-5010
 
                With a copy to:    
 
                    Bullivant Houser Bailey, PC         1415 L Street,
Suite 1000         Sacramento, CA 95814         Attention: Scott E. Bartel, Esq.
        Fax: (916) 930-2513
 
                If to Schnack:   9538 Hollow Creek Way
 
          Elk Grove, CA 95624
 
          Fax: (916) 686-4865

8



--------------------------------------------------------------------------------



 



     3.5. Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and Schnack.
     3.6. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the Parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
     3.7. Entire Agreement. This Agreement constitutes the entire agreement
among the Parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter hereof and thereof.
     3.8. Further Assurances. The Parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
     3.9. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
California without regard to the choice of law principles thereof. Each of the
Parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of California located in Sacramento County and the United States
District Court for the Eastern District of California for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding

9



--------------------------------------------------------------------------------



 



may be served on each Party hereto anywhere in the world by the same methods as
are specified for the giving of notices under this Agreement (other than by
telex or facsimile which shall be deemed improper service). Each of the Parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each Party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum
          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the day and year first written above.

            GOLDEN PHOENIX MINERALS, INC.
      /s/ David A. Caldwell       David A. Caldwell, CEO              SCHNACK
      /s/ William D. Schnack       William D. Schnack                    /s/
Candida Schnack       Candida Schnack           

10